Citation Nr: 0409848	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a claimed disability 
manifested by depression.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an evaluation in excess of 20 percent for 
service-connected sling palsy of the left arm.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to June 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 and November 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In December 2002 the Board remanded the 
case for further development.  The requested development has been 
completed and the case has been returned to the Board for further 
appellate action.  

Although the veteran perfected the issue of entitlement to a 
compensable evaluation for a conversion disorder, in 
correspondence received in August 2003, he withdrew his appeal of 
the issue.  A September 2003 rating decision granted a 10 percent 
evaluation for the disability.  Therefore, the issue is no longer 
for appellate consideration.  

The issues of entitlement to service connection for PTSD, and a 
disability manifested by depression, as well as an increased 
evaluation for sling palsy of the left arm, will be addressed in 
the subsequent remand.  This appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



FINDING OF FACT

Hepatitis C was not shown during service, and is not shown to be 
related to any incident in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has Hepatitis C as a result 
an inservice blood transfusion.

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  A May 2001 letter from the RO provided the veteran with 
notice of VCAA and its requirements prior to the November 2001 
initial decision in this appeal.

The VCAA requires that VA must provide notice that informs the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to notify 
the veteran and his representative of the information and medical 
evidence necessary to substantiate his claim.  The May 2001 letter 
to the veteran advised him of the types of evidence that he needed 
to send to VA in order to substantiate a claim for service 
connection, as well as the types of evidence VA would assist in 
obtaining.  In addition, the veteran was informed of his 
responsibility to identify, or to submit directly to VA, medical 
evidence of a current disability, evidence of a disease or injury 
in service, and medical evidence of a link between a disease or 
injury in service and any current disability.  Furthermore, in 
that same letter, the RO requested that the veteran provide it 
with or identify any additional sources of evidence that could 
help to support a claim for service connection.  Moreover, the 
veteran and his representative were provided copies of the 
appealed November 2001 rating decision, a March 2003 statement of 
the case, and subsequent letters compliant with VCAA.  These 
documents provided notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already having 
been previously provided to VA, or obtained by VA on his behalf.  
Thus, the Board finds that the veteran has been provided the 
notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The record also reflects that, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant information and 
records adequately identified by the veteran.  Specifically, VA 
has associated with the claims file the veteran's service medical 
records, as well as VA and private medical records and reports.  
In addition, the May 2001 letter sought further information from 
the veteran regarding his treating physicians.  In sum, the facts 
relevant to this appeal have been properly developed and there is 
no further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations.

Under these circumstances, the Board finds that adjudication of 
the claim under consideration at this juncture, without directing 
or accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

Service medical records show no relevant complaints, findings, 
treatment or diagnoses associated with Hepatitis C.  Moreover, 
there is no indication in the medical records that he underwent a 
blood transfusion.

VA and private treatment records, dating from December 1987 to 
September 2003, indicate an initial diagnosis of hepatitis C in 
February 1998.  A May 1998 VA discharge summary notes that the 
veteran was admitted for unrelated complaints in February 1998.  
Laboratory studies conducted at that time, were positive for anti-
HCV (Hepatitis C).  The discharge diagnoses included Hepatitis C 
and it was noted that the veteran had an appointment scheduled for 
evaluation of his Hepatitis C.  An August 1998 VA progress note 
shows that the veteran was counseled on his Hepatitis C results 
and advised to seek primary care follow-up for such.  There is no 
evidence of record that the veteran kept the follow-up appointment 
and he has not indicated that there are outstanding treatment 
records available.

III.  Analysis

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay observation.  
Id.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or during an 
applicable presumptive period, if continuity of symptomatology is 
demonstrated thereafter, or if competent evidence relates the 
present disorder to that symptomatology.  Id.

After carefully reviewing the veteran's claims files, the Board 
finds that the preponderance of the evidence is against granting 
entitlement to service connection for Hepatitis C.  Initially, 
there is no evidence in his service medical records of any 
complaints, findings, treatment or diagnoses that could be 
associated with Hepatitis C, nor is there any evidence that he 
underwent a blood transfusion during service.  Further, while VA 
treatment records first revealed findings consistent with 
Hepatitis C in February 1998, there is no competent medical 
evidence etiologically linking it to his service, or any incident 
therein.  Although the veteran believes he currently has Hepatitis 
C as a result of an alleged inservice blood transfusion, he is not 
competent to provide evidence that requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claim for 
service connection for Hepatitis C, must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for Hepatitis C is denied.


REMAND

Since a VA psychiatric examiner, in an August 2003 VA examination 
report and a September 2003 addendum, has opined that the veteran 
had both PTSD and major depression as a result of a shooting prior 
to service and that both conditions were exacerbated by an 
inservice event, the veteran should be advised of all the evidence 
that might yet be available to substantiate the alleged inservice 
incident.  In this respect, he should be specifically requested to 
provide written statements from any other person who may have 
witnessed the alleged incident, as well as any other evidence that 
might enable verification of the alleged stressor.  Should the 
alleged stressor be verified, the veteran should be afforded a VA 
psychiatric examination and an opinion should be requested 
discussing the etiology of his PTSD and major depression, to 
include whether they preexisted service, and if so, whether it is 
at least as likely as not that the verified inservice incident 
aggravated these disabilities beyond the natural progression of 
the diseases.  38 U.S.C.A. § 5103A (West 2002).

The Board further notes that the last supplemental statement of 
the case was issued in November 2001.  Since then, additional 
medical evidence has been received regarding the remaining issues.  
The veteran has not waived the RO's initial consideration of this 
evidence.  A Supplemental Statement of the Case addressing the 
subsequent medical evidence has yet to be promulgated. 
Accordingly, further development is in order. 38 C.F.R. § 19.31 
(2002).

Additionally, the most recent VA treatment records are dated in 
September 2002.  Any subsequent treatment records should be 
obtained and associated with the veteran's claims files.  38 
U.S.C. § 5103A (West 2002).

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should obtain all treatment records for the veteran 
from VA Medical Center, Columbia, South Carolina, dated from 
September 2002 to the present.

2.  The RO should contact the veteran and request that he identify 
specific names, addresses and approximate dates of treatment for 
all private health care providers who may possess additional 
records pertinent to his claims.  Then with any necessary 
authorization from the veteran, the RO should attempt to obtain 
copies of all identified treatment records which have yet to be 
secured.  

3.  If the RO is unsuccessful in obtaining any medical records 
identified by the veteran, it should inform him of this fact and 
request he provide a copy of the outstanding medical records.

4.  With regard to the claims for service connection for PTSD and 
depression, the veteran should be requested to provide the 
complete name and unit assignments of all the individuals that may 
have witnessed the shooting of another recruit's hand that he 
claims took place while in service.  The RO should also ask the 
veteran to provide written statements from any individuals that he 
can contact concerning their knowledge of the alleged stressor.  

5.  If the veteran provides enough information to identify any 
individual who served with him during active duty, by both name 
and unit assignment, use VA resources to locate the individuals 
(if any); and if any are located, to request that they provide a 
statement on the veteran's behalf concerning their knowledge of 
the alleged stressful event (i.e., the veteran's allegations of a 
shooting in service).  If the veteran provides any statements on 
his own, the RO should verify through service department sources 
that the individual offering a statement was actually stationed 
with the veteran at the time in question.

6.  If and only if, the veteran's alleged stressor is verified, 
the RO should schedule the veteran for a VA psychiatric 
examination to evaluate the nature of any psychiatric disorder 
found to be present.  The claims folders and a separate copy of 
this remand must be made available to the examiner for review 
prior to the examination.  All indicated studies should be 
performed.  Based on the medical findings and a review of the 
claims folders, in particular the August and September 2003 
opinions of the VA psychiatric examiner, the examiner is asked to 
offer an opinion as to whether PTSD or major depression, if found 
to be present, preexisted the veteran's service.  If either 
disability is found to have existed prior to service, the examiner 
should further opine whether it is medically more likely then not 
that the disability was aggravated by the veteran's military 
service (i.e., its severity increased beyond its natural 
progression while in military service).  If the examiner is unable 
to provide the requested opinion, the report should so state.  Any 
opinion provided should be supported by a complete rationale.

The veteran is hereby advised that failure to report for a 
scheduled VA examination without good cause shown may have adverse 
effects on his claims.

7.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
the benefits sought on appeal remain denied, the veteran and his 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



